DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment


Applicant's Amendment and Response filed 02/22/2022 has been entered and made of record. This application contains 20 pending claims. 
Claim 16 has been amended.
Claim 31-35 are newly added.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 16-19, 21-24, 27-28 and 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sipilä, and further in view of May (US 20090217711, hereinafter May).

Regarding to claim 16, Sipilä discloses a sensor package (abstract) comprising: 
a non-conductive substrate (fig. 4-5[combination of 22, 24 and 404]); 
at least two electrically conductive coils (fig. 4-5[28s]) located at a first side of the non-conductive substrate; 
an evaluation circuit (paragraph 0051 and fig. 4-5[402s] as an evaluation circuit) located at a second side of the non-conductive substrate opposing the first side of the non-conductive substrate (fig. 4-5[combination of 22, 24 and 404]); and 
conductive connections between the at least two electrically conductive coils and the evaluation circuit (paragraph 0051 discloses the signals received from detectors 28 are communicated by wire or wireless methods).
However, Sipilä does not disclose
wherein the evaluation circuit is configured to determine a position of the target and/or a change of position of the target.
Paragraph 0005 of May discloses Magnetic transducer technology finds application in the measurement of torque and position. It has been especially developed 
Therefore, at the time before the effective filing date, it would have been obvious to a POSITA to use the sensor as taught by Sipilä to measure torque (Sipilä) or position (May) as matter of intended use.

Regarding to claim 17, Sipilä in view of May discloses the sensor package according to claim 16, wherein the substrate comprises an electrically isolating, non-metallic, and/or low dielectric loss material (paragraph 0053 of Sipilä discloses the substrate fabricated from silicon).

Regarding to claim 18, Sipilä in view of May discloses the sensor package according to claim 16, wherein the substrate is configured to impart substantial structural rigidity (fig. 4-5 of Sipilä shows the rigid substrate structure) or wherein a lead-frame is configured to impart structural rigidity.

Regarding to claim 19, Sipilä in view of May discloses the sensor package according to claim 16, wherein the substrate comprises connection pads on the second side of the substrate for connecting the at least two electrically conductive coils with the evaluation circuit (paragraph 0051 of Sipilä discloses the signals received from detectors 28 are communicated by wire which indicates there are connection pads from the from the evaluation circuit connected to the coils).

Regarding to claim 21, Sipilä in view of May discloses the sensor package according to claim 16, wherein the at least two electrically conductive coils are integrated at least partially into the substrate on the first side of the substrate (fig. 6, 11 of Sipilä shows the coils are integrated into the substrate).

Regarding to claim 22, Sipilä in view of May discloses the sensor package according to claim 16, wherein the at least two electrically conductive coils do not structurally overlap each other or at least partially structurally overlap each other (fig. 6 of Sipilä shows coils not overlapping and fig. 11 shows coils overlapping).

Regarding to claim 23, Sipilä in view of May discloses the sensor package according to claim 16, wherein one of the at least two electrically conductive coils produces a magnetic field and the other of the at least two electrically conductive coils receives the magnetic field (fig. 4-6 shows transmitter and receiver coils).

Regarding to claim 24, Sipilä in view of May discloses the sensor package according to claim 16, wherein the evaluation circuit is a semiconductor device (the processor is a semiconductor device).

Regarding to claim 27, Sipilä in view of May discloses the sensor package according to claim 16, wherein the at least two electrically conductive coils on the first side of the substrate define a first area (fig. 4-5 of Sipilä shows the coils on the bottom side of the substrate defined as a first area) and wherein the evaluation circuit is arranged on the second side of the substrate within a second area directly opposing the first area (fig. 4-5 of Sipilä shows the evaluation circuit on the top side of the substrate defined as a second area).

Regarding to claim 28, Sipilä in view of May discloses the sensor package according to claim 16, further comprising: at least one terminal, wherein the at least one terminal is one of a supply terminal, an input terminal and an output terminal, wherein the at least one terminal is connected to the evaluation circuit and/or to at least one of the at least two electrically conductive coils (paragraph 0035 of Sipilä discloses the sensor connected to the power supply which indicates there is at least one terminal).

Regarding to claim 31, Sipilä in view of May discloses the sensor package according to claim 16, wherein the evaluation circuit is configured to determine a rotational position of the target (May discloses the sensor being used to detect the position therefore the evaluation circuit of Sipilä in view of May would be able to determine the rotational position (obvious variance of claim 32) of target as a matter of intended use ).

Regarding to claim 32, Sipilä in view of May discloses the sensor package according to claim 16, wherein the evaluation circuit is configured to determine a linear position of the target (May discloses the sensor being used to detect the linear position therefore the evaluation circuit of Sipilä in view of May determine the linear position of target).

Regarding to claim 33, Sipilä in view of May discloses the sensor package according to claim 16, wherein the evaluation circuit is configured to determine a linear movement of the target (May discloses the sensor being used to detect the linear position which in turn to determine the linear movement of the target therefore the evaluation circuit of Sipilä in view of May determine the linear movement of target).


Regarding to claim 34, Sipilä in view of May discloses the sensor package according to claim 16, wherein the evaluation circuit is configured to determine a rotational movement of the target (May discloses the sensor being used to detect the position therefore the evaluation circuit of Sipilä in view of May would be able to determine the rotational position which in turn to determine the rotational movement  (obvious variance of claim 33) of target as a matter of intended use ).


Regarding to claim 35, Sipilä in view of May discloses the sensor package according to claim 16, wherein the evaluation circuit is configured to determine a rotational position of the target, a linear position of the target, a linear movement of the target, and a rotational movement of the target (May discloses the sensor being used to detect the linear position which in turn to determine the linear movement of the target. Therefore the evaluation circuit of Sipilä in view of May determine the linear position, movement of target and rotation position, movement as a matter of intended use).


Claims 20, 25-26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sipilä in view of May as applied to claim 16 above, and further in view of Milano.

Regarding to claim 20, Sipilä in view of May discloses the sensor package according to claim 16, wherein the evaluation circuit is mounted as flip chip onto the second side of the substrate (fig. 4-5 of Sipilä shows the evaluation circuit on the top side of the substrate connected to the coils on the bottom side of the substrate by wire which indicated as the evaluation circuit is mounted as flip chip).
Even if Sipilä in view of May does not disclose the evaluation circuit is mounted as flip chip onto the second side of the substrate.
Milano shows a magnetic sensing chip with a flip chip configuration.
Therefore at the time before the effective filing date, it would have been obvious to incorporate flip chip configuration as a matter of design choice. 

Regarding to claim 25, Sipilä in view of May discloses the sensor package according to claim 16, further comprising: a lead frame arranged only on the second side of the substrate.
Sipilä discloses an integrated magnetic sensing chip (paragraph 0052) and paragraph 0035 discloses the electrical coupling therefore it indicates that there is a lead frame.
Even if Sipilä does not disclose a lead frame arranged only on the second side of the substrate.
It is well known in that the chip has leas frame. Milano shows a magnetic sensing chip with lead frame.
Therefore at the time before the effective filing date, it would have been obvious to incorporate the lead frame in order to couple to other electrical device. Furthermore it would be obvious to have the lead frame on the second side or first side of the substrate as matter of design choice without unexpected result.

Regarding to claim 26, Sipilä in view of May and Milano discloses the sensor package according to claim 25, wherein the evaluation circuit is connected to the lead frame by wire bonds or mounted as flip chip onto the lead frame or wherein the evaluation circuit is connected to the lead frame via the substrate (Milano shows wire bond connection and flip chip configuration).

Regarding to claim 30, Sipilä in view of May discloses the sensor package according to claim 16, except wherein the sensor package is encapsulated by mold material.
Milano discloses a magnetic sensor package with mold resin.
Therefore, at the time before the effective filing date, it would have been obvious to a POSITA to encapsulate the sensor with mold material in order to protect the sensor from the environment.


Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sipilä in view of May as applied to claim 16 above, and further in view of Lee.

Regarding to claim 29, Sipilä in view of May discloses the sensor package according to claim16, further comprising: at least one passive component (paragraph 0051 discloses 402 included sensors and other electronic components).
Even if Sipilä in view of May does not disclose the passive component, Lee discloses the coils are on top of the PCB while the evaluation circuit included passive components are located on the bottom of the PCB.
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to include at least one passive component to the evaluation circuit as a matter of design choice.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SON T LE/           Primary Examiner, Art Unit 2863